Title: From George Washington to Patrick Henry, 17 May 1777
From: Washington, George
To: Henry, Patrick



Sir,
Morris Town. 17th May 1777.

When I had the honour of addressing You on the 13th Ult. I flattered myself that, tho’ the recruiting Service did not succeed to our Wishes, a sufficient Reinforcement would ’ere this have enabled me to open the Campaign in such a manner as to have recommended the Service to the lower Class of People, and thereby to have removed the necessity of compelling them to inlist. But that Hope has been unfortunately blasted—So that We have only to decide, whether the States shall be loaded with the enormous Expence of Militia (with difficulty drawn out) capable only of making a feeble defence, and the War protracted, or the Army completed by coercive Methods. For altho’ the important Season is almost past, that afforded the Opportunity of crushing the Enemy’s power, at present here, had I been sufficiently enabled; Yet it greatly behoves Us, by an instant and vigorous Exertion of our strength, to put ourselves into such a situation as to have a good

Prospect of never being obliged to hazard our Liberties as We have been.
The warmest Advocates for Militia and short Inlistments must, from the Experience of two Campaigns, confess that the important purposes of War can not be answered but by Men engaged for a length of Time. No Substitute can be admitted—What then remains for Us to do? Nothing less than furnishing our full Quota of Continental Troops by any Means that will ensure success. Our situation perhaps more critical now than ever, Policy directs that Caution should be used in the Choice. But whether it should be by an indiscriminate Draft, or by making it the Interest of the Timid, the Rich, and the Tory to furnish Soldiers at their own Expence, in ease of themselves, and in Conformity to the Resolve of Congress of the 14th of April last, is a subject well worthy the most dispassionate and mature Deliberation of your Assembly.
Both of these Methods have been tried, and are still practised by some of the States, with better success than simple recruiting—They are however capable of Abuse. The former may produce Convulsions in the People and their Opposition, by the manner in which it is conducted. The latter affords the bad Officers too tempting an Opportunity of defrauding the Public, by receiving the reward for Men already in the Service, or (for some private Emolument) giving Certificates when no Soldier is furnished; and of greatly injuring the service by introducing into it Foreigners of no Principle, who seize the first Opportunity of deserting to the Enemy with their Arms. If the former should be adopted, the Men drafted should serve for a fixed time, Three years at least; and every possible precaution taken against their substituting Convicts and foreign Servants in their room. If the latter, the Men procured should serve during the War—Here the Evil may be effectually guarded—The substitute, or exemption from Militia-duty being evidently an Indulgence, may be granted on no other terms than furnishing a Native, or a person of some property or connexions in the Country.
The annexed Return of your Battalions now here, will enable the Assembly to form a good Judgment of the number of Men necessary to complete them to the full Establishment.
A well executed Law to encourage the taking up of Deserters will greatly lessen the Deficiency that appears upon the return; which is not occasioned altogether by Deaths, because I am well assured that a number of the Men (taking advantage of their Absence from their Companies, occasioned by their being left in Hospitals) have, on recovery, gone home without leave; nor can my most unceasing Efforts bring them back, the Officers sent upon that duty shamefully spending their time in Dissipation and Idleness.

I hope the Freedom of this letter will find an Excuse in the Importance of the subject, and its Length have an Apology, when ’tis considered, that Consequences of the greatest Magnitude are involv’d in the Issue of the present Contest, the management of which demands our utmost Wisdom and Activity. I have the Honour to be with great Respect Yr most Obedt Sert

Go: Washington

